


Use these links to rapidly review the document
MACROPORE, INC. AMENDED AND RESTATED 1997 STOCK OPTION AND STOCK PURCHASE PLAN
(Effective as of January 24, 2002)


EXHIBIT 10.1

MACROPORE, INC.

AMENDED AND RESTATED

1997 STOCK OPTION AND STOCK PURCHASE PLAN

(Initially Adopted as of October 22, 1997)

(Effective as of January 24, 2002)

--------------------------------------------------------------------------------




SECTION 1.   PURPOSE SECTION 2.   DEFINITIONS (a)   "Board of Directors" (b)  
"Change in Control" (c)   "Code" (d)   "Committee" (e)   "Company" (f)  
"Disability" (g)   "Employee" (h)   "Exercise Price"" (i)   "Fair Market Value"
(j)   "ISO" (k)   "Nonstatutory Option" (l)   "Offeree" (m)   "Option" (n)  
"Optionee" (o)   "Plan" (p)   "Purchase Price" (q)   "Service" (r)   "Share" (s)
  "Stock" (t)   "Stock Option Agreement" (u)   "Stock Purchase Agreement" (v)  
"Subsidiary" SECTION 3.   ADMINISTRATION (a)   Committee Membership. (b)  
Committee Procedures. (c)   Committee Responsibilities. (d)   Financial Reports.
SECTION 4.   ELIGIBILITY (a)   General Rule. (b)   Ten-Percent Shareholders. (c)
  Attribution Rules. (d)   Outstanding Stock. SECTION 5.   STOCK SUBJECT TO PLAN
(a)   Basic Limitation. (b)   Additional Shares. SECTION 6.   TERM AND
CONDITIONS OF AWARDS OR SALES (a)   Stock Purchase Agreement. (b)   Duration of
Offers and Nontransferability of Rights. (c)   Purchase Price. (d)   Withholding
Taxes. (e)   Restrictions on Transfer of Shares. SECTION 7.   TERMS AND
CONDITIONS OF OPTIONS (a)   Stock Option Agreement. (b)   Number of Shares. (c)
  Exercise Price. (d)   Withholding Taxes. (e)   Exercisability. (f)   Term. (g)
  Nontransferability. (h)   Exercise of Options on Termination of Service. (i)  
No Rights as a Shareholder. (j)   Modification, Extension and Assumption of
Options.

--------------------------------------------------------------------------------

(k)   Restrictions on Transfer of Shares. SECTION 8.   PAYMENT FOR SHARES (a)  
General Rule. (b)   Surrender of Stock. (c)   Promissory Notes. (d)   Cashless
Exercise. SECTION 9.   ADJUSTMENT OF SHARES (a)   General. (b)  
Reorganizations. (c)   Reservation of Rights. SECTION 10.   LEGAL REQUIREMENTS
SECTION 11.   NO EMPLOYMENT RIGHTS SECTION 12.   DURATION AND AMENDMENTSs (a)  
Term of the Plan. (b)   Right to Amend or Terminate the Plan. (c)   Effect of
Amendment or Termination. SECTION 13.   EXECUTION

--------------------------------------------------------------------------------


MACROPORE, INC.
AMENDED AND RESTATED
1997 STOCK OPTION AND STOCK PURCHASE PLAN
(Effective as of January 24, 2002)



SECTION 1.    PURPOSE.


        The purpose of the Plan is to offer selected employees, directors and
consultants an opportunity to acquire a proprietary interest in the success of
the Company, or to increase such interest, to encourage such selected persons to
remain in the employ of the Company and to attract new employees with
outstanding qualifications. The Plan provides for the direct award or sale of
Shares and for the grant of Options to purchase Shares. Options granted under
the Plan may include Nonstatutory Options as well as incentive stock options
intended to qualify under section 422 of the Internal Revenue Code.


SECTION 2.    DEFINITIONS.


        (a)    "Board of Directors"     shall mean the Board of Directors of the
Company, as constituted from time to time.

        (b)    "Change in Control"     means the occurrence of any of the
following events:

        (i)    the consummation of the acquisition of fifty-one percent (51%) or
more of the outstanding Stock of the Company by one person or by two or more
persons acting as a partnership, limited partnership, syndicate or other group
pursuant to a tender offer validly made under any federal or state law (other
than a tender offer by the Company);

        (ii)  the consummation of a merger, consolidation or other
reorganization of the Company (other than a reincorporation of the Company), if
after giving effect to such merger, consolidation or other reorganization of the
Company, the stockholders of the Company immediately prior to such merger,
consolidation or other reorganization do not represent a majority in interest of
the holders of voting securities (on a fully diluted basis) with the ordinary
voting power to elect directors of the surviving or resulting entity after such
merger, consolidation or other reorganization;

        (iii)  the sale of all or substantially all of the assets of the Company
to a third party who is not an affiliate (including a Parent or Subsidiary) of
the Company;

        (iv)  the dissolution of the Company pursuant to action validly taken by
the stockholders of the Company in accordance with applicable state law; or

        (v)  the occurrence of any other tender offer, merger, consolidation,
sale, reorganization, dissolution or other such event or series of events, which
in the opinion of a majority of the Board (as reflected in a written resolution
of the Board) has resulted in a change of control of the Company.

        (c)    "Code"     shall mean the Internal Revenue Code of 1986, as
amended.

        (d)    "Committee"     shall mean a committee consisting of members of
the Board of Directors that is appointed by the Board of Directors. If no
Committee has been appointed, the entire Board of Directors shall constitute the
Committee. At such time as the officers and directors of the Company become
reporting persons with respect to the Securities Exchange Act of 1934, the
Committee shall have membership composition which enables the Plan to qualify
under Rule 16b-3 with regard to the grant of Options or other rights to acquire
Shares to persons who are subject to Section 16 of the Securities Exchange Act
of 1934.

        (e)    "Company"     shall mean Macropore, Inc., a Delaware corporation.

        (f)    "Disability"     shall means that an Optionee is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment.

--------------------------------------------------------------------------------

        (g)    "Employee"     shall mean (i) any individual who is a common-law
employee of the Company or of a Subsidiary, (ii) a member of the Board of
Directors, or (iii) a consultant who performs services for the Company or a
Subsidiary. Service as a member of the Board of Directors or as a consultant
shall be considered employment for all purposes under the Plan except the second
sentence of Section 4(a).

        (h)    "Exercise Price"     shall mean the amount for which one Share
may be purchased upon exercise of an Option, as specified by the Committee in
the applicable Stock Option Agreement.

        (i)    "Fair Market Value"     shall mean the fair market value of a
Share, as determined by the Committee in good faith. Such determination shall be
conclusive and binding on all persons.

        (j)    "ISO"     shall mean an employee incentive stock option described
in Code section 422(b).

        (k)    "Nonstatutory Option"     shall mean an employee stock option
that is not an ISO.

        (l)    "Offeree"     shall mean an individual to whom the Committee has
offered the right to acquire Shares (other than upon exercise of an Option).

        (m)    "Option"     shall mean an ISO or Nonstatutory Option granted
under the Plan and entitling the holder to purchase Shares.

        (n)    "Optionee"     shall mean an individual who holds an Option.

        (o)    "Plan"     shall mean this Macropore, Inc. 1997 Stock Option and
Stock Purchase Plan.

        (p)    "Purchase Price"     shall mean the consideration for which one
Share may be acquired under the Plan (other than upon exercise of an Option), as
specified by the Committee.

        (q)    "Service"     shall mean service as an Employee.

        (r)    "Share"     shall mean one share of Stock, as adjusted in
accordance with Section 9 (if applicable).

        (s)    "Stock"     shall mean the common stock of the Company.

        (t)    "Stock Option Agreement"     shall mean the agreement between the
Company and an Optionee which contains the terms, conditions and restrictions
pertaining to his or her Option.

        (u)    "Stock Purchase Agreement"     shall mean the agreement between
the Company and an Offeree who acquires Shares under the Plan which contains the
terms, conditions and restrictions pertaining to the acquisition of such Shares.

        (v)    "Subsidiary"     shall mean any corporation, of which the Company
and/or one or more other Subsidiaries own not less than 50 percent of the total
combined voting power of all classes of outstanding stock of such corporation. A
corporation that attains the status of a Subsidiary on a date after the adoption
of the Plan shall be considered a Subsidiary commencing as of such date.


SECTION 3.    ADMINISTRATION.


        (a)    Committee Membership.     The Plan shall be administered by the
Committee, which shall consist of members of the Board of Directors. The members
of the Committee shall be appointed by the Board of Directors.

        (b)    Committee Procedures.     The Board of Directors shall designate
one of the members of the Committee as chairperson. The Committee may hold
meetings at such times and places as it shall determine. The acts of a majority
of the Committee members present at meetings at which a quorum exists, or acts
reduced to or approved in writing by all Committee members, shall be valid acts
of the Committee.

--------------------------------------------------------------------------------

        (c)    Committee Responsibilities.     Subject to the provisions of the
Plan, the Committee shall have full authority and discretion to take the
following actions:

        (i)    To interpret the Plan and to apply its provisions;

        (ii)  To adopt, amend or rescind rules, procedures and forms relating to
the Plan;

        (iii)  To authorize any person to execute, on behalf of the Company, any
instrument required to carry out the purposes of the Plan;

        (iv)  To determine when Shares are to be awarded or offered for sale and
when Options are to be granted under the Plan;

        (v)  To select Offerees and Optionees;

        (vi)  To determine the number of Shares to be awarded or offered for
sale or to be made subject to each Option;

        (vii) To prescribe the terms and conditions of each award or sale of
Shares, including (without limitation) the Purchase Price and vesting of the
award, and to specify the provisions of the Stock Purchase Agreement relating to
such award or sale;

        (viii)To prescribe the terms and conditions of each Option, including
(without limitation) the Exercise Price and vesting of the Option, to determine
whether such Option is to be classified as an ISO or as a Nonstatutory Option,
and to specify the provisions of the Stock Option Agreement relating to such
Option;

        (ix)  To amend any outstanding Stock Purchase or Stock Option Agreement;
provided, however, that the rights and obligations under any Stock Purchase or
Stock Option Agreement shall not be materially altered or impaired adversely by
any such amendment, except with the consent of the Optionee or Offeree;

        (x)  To determine the disposition of an Option or other right to acquire
Shares in the event of an Optionee's or Offeree's divorce or dissolution of
marriage;

        (xi)  To correct any defect, supply any omission, or reconcile any
inconsistency in the Plan and any Stock Purchase or Stock Option Agreement; and

        (xii) To take any other actions deemed necessary or advisable for the
administration of the Plan.

        All decisions, interpretations and other actions of the Committee shall
be final and binding on all Offerees, Optionees, and all persons deriving their
rights from an Offeree or Optionee. No member of the Committee shall be liable
for any action that he or she has taken or has failed to take in good faith with
respect to the Plan, any Option or any other right to acquire Shares under the
Plan.

        (d)    Financial Reports.     To the extent required by applicable law,
and not less often than annually, the Company shall furnish to Optionees and
Offerees Company summary financial information including a balance sheet
regarding the Company's financial condition and results of operations, unless
such Optionees or Offerees have duties with the Company that assure them access
to equivalent information. Such financial statements need not be audited.


SECTION 4.    ELIGIBILITY.


        (a)    General Rule.     Only Employees shall be eligible for
designation as Optionees or Offerees by the Committee. In addition, only
individuals who are employed as common-law employees by the Company or a
Subsidiary shall be eligible for the grant of ISOs.

        (b)    Ten-Percent Shareholders.     An Employee who owns more than
10 percent of the total combined voting power of all classes of outstanding
stock of the Company or any of its Subsidiaries shall not be eligible for
designation as an Optionee or Offeree unless (i) the Exercise Price for an ISO

--------------------------------------------------------------------------------

(and, to the extent required by applicable law, the Exercise Price for a
Nonstatutory Option and Purchase Price for a sale of Shares) is at least
110 percent of the Fair Market Value of a Share on the date of grant, and
(ii) in the case of an ISO, such ISO by its terms is not exercisable after the
expiration of five years from the date of grant.

        (c)    Attribution Rules.     For purposes of Subsection (b) above, in
determining stock ownership, an Employee shall be deemed to own the stock owned,
directly or indirectly, by or for his brothers, sisters, spouse, ancestors and
lineal descendants. Stock owned, directly or indirectly, by or for a
corporation, partnership, estate or trust shall be deemed to be owned
proportionately by or for its shareholders, partners or beneficiaries.

        (d)    Outstanding Stock.     For purposes of Subsection (b) above,
"outstanding stock" shall include all stock actually issued and outstanding
immediately after the grant. "Outstanding stock" shall not include shares
authorized for issuance under outstanding options held by the Employee or by any
other person.


SECTION 5.    STOCK SUBJECT TO PLAN.


        (a)    Basic Limitation.     Shares offered under the Plan shall be
authorized but unissued Shares, or issued Shares that have been reacquired by
the Company. The aggregate number of Shares which may be issued under the Plan
(upon exercise of Options or other rights to acquire Shares) shall not exceed
seven million (7,000,000) Shares, subject to adjustment pursuant to Section 9.
The number of Shares which are subject to Options or other rights to acquire
Shares outstanding at any time under the Plan shall not exceed the number of
Shares which then remain available for issuance under the Plan. During the term
of the Plan, the Company shall at all times reserve and keep available
sufficient Shares to satisfy the requirements of the Plan.

        (b)    Additional Shares.     In the event that any outstanding Option
or other right to acquire Shares for any reason expires or is cancelled or
otherwise terminated, the Shares allocable to the unexercised portion of such
Option or other right shall again be available for the purposes of the Plan.


SECTION 6.    TERMS AND CONDITIONS OF AWARDS OR SALES.


        (a)    Stock Purchase Agreement.     Each award or sale of Shares under
the Plan (other than upon exercise of an Option) shall be evidenced by a Stock
Purchase Agreement between the Offeree and the Company. Such award or sale shall
be subject to all applicable terms and conditions of the Plan and may be subject
to any other terms and conditions which are not inconsistent with the Plan and
which the Committee deems appropriate for inclusion in a Stock Purchase
Agreement. The provisions of the various Stock Purchase Agreements entered into
under the Plan need not be identical.

        (b)    Duration of Offers and Nontransferability of Rights.     Any
right to acquire Shares under the Plan (other than an Option) shall
automatically expire if not exercised by the Offeree within the number of days
specified by the Committee and communicated to the Offeree by the Committee.
Such right shall not be transferable and shall be exercisable only by the
Offeree to whom such right was granted.

        (c)    Purchase Price.     To the extent required by applicable law, the
Purchase Price of Shares to be offered under the Plan shall not be less an
eighty-five percent (85%) of the Fair Market Value of such Shares, except as
otherwise provided in Section 4(b). Subject to the preceding sentence, the
Purchase Price shall be determined by the Committee at its sole discretion. The
Purchase Price shall be payable in a form described in Section 8.

        (d)    Withholding Taxes.     As a condition to the purchase of Shares,
the Offeree shall make such arrangements as the Committee may require for the
satisfaction of any federal, state or local withholding tax obligations that may
arise in connection with such purchase.

--------------------------------------------------------------------------------

        (e)    Restrictions on Transfer of Shares.     No Shares awarded or sold
under the Plan may be sold or otherwise transferred or disposed of by the
Offeree during the one hundred eighty (180) day period following the effective
date of a registration statement covering securities of the Company filed under
the Securities Act of 1933. Subject to the preceding sentence, any Shares
awarded or sold under the Plan shall be subject to such special conditions,
rights of repurchase, rights of first refusal and other transfer restrictions as
the Committee may determine. Such restrictions shall be set forth in the
applicable Stock Purchase Agreement and shall apply in addition to any general
restrictions that may apply to all holders of Shares. To the extent required by
applicable law, any service-based vesting conditions shall not be less rapid
than the schedule set forth in Section 7(e).


SECTION 7.    TERMS AND CONDITIONS OF OPTIONS.


        (a)    Stock Option Agreement.     Each grant of an Option under the
Plan shall be evidenced by a Stock Option Agreement between the Optionee and the
Company. Such Option shall be subject to all applicable terms and conditions of
the Plan and may be subject to any other terms and conditions which are not
inconsistent with the Plan and which the Committee deems appropriate for
inclusion in a Stock Option Agreement. The provisions of the various Stock
Option Agreements entered into under the Plan need not be identical.

        (b)    Number of Shares.     Each Stock Option Agreement shall specify
the number of Shares that are subject to the Option and shall provide for the
adjustment of such number in accordance with Section 9. The Stock Option
Agreement shall also specify whether the Option is an ISO or a Nonstatutory
Option.

        (c)    Exercise Price.     Each Stock Option Agreement shall specify the
Exercise Price. The Exercise Price of an ISO shall not be less than one hundred
percent (100%) of the Fair Market Value of a Share on the date of grant, except
as otherwise provided in Section 4(b). The Exercise Price of a Nonstatutory
Option shall not be less than eighty-five percent (85%) of the Fair Market Value
of a Share on the date of grant, except as otherwise provided in Section 4(b).
Subject to the preceding two sentences, the Exercise Price under any Option
shall be determined by the Committee in its sole discretion. The Exercise Price
shall be payable in a form described in Section 8.

        (d)    Withholding Taxes.     As a condition to the exercise of an
Option, the Optionee shall make such arrangements as the Committee may require
for the satisfaction of any federal, state, local or foreign withholding tax
obligations that may arise in connection with such exercise. The Optionee shall
also make such arrangements as the Committee may require for the satisfaction of
any federal, state, local or foreign withholding tax obligations that may arise
in connection with the disposition of Shares acquired by exercising an Option.

        (e)    Exercisability.     Each Stock Option Agreement shall specify the
date when all or any installment of the Option is to become exercisable. To the
extent required by applicable law, an Option shall become exercisable no less
rapidly than the rate of twenty percent (20%) per year for each of the first
five years from the date of grant. Subject to the preceding sentence, the
vesting of any Option shall be determined by the Committee in its sole
discretion.

        (f)    Term.     Stock Option Agreement shall specify the term of the
Option. The term shall not exceed ten (10) years from the date of grant, except
as otherwise provided in Section 4(b). Subject to the preceding sentence, the
Committee at its sole discretion shall determine when an Option is to expire.

        (g)    Nontransferability.     No Option shall be transferable by the
Optionee other than by will or by the laws of descent and distribution. An
Option may be exercised during the lifetime of the Optionee only by him or by
his guardian or legal representative. No Option or interest therein may be
transferred, assigned, pledged or hypothecated by the Optionee during his
lifetime, whether by operation of law or otherwise, or be made subject to
execution, attachment or similar process.

--------------------------------------------------------------------------------

        (h)    Exercise of Options on Termination of Service.     Each Stock
Option Agreement shall set forth the extent to which the Optionee shall have the
right to exercise the Option following termination of the Optionee's service
with the Company and its Subsidiaries. Such provisions shall be determined in
the sole discretion of the Committee, need not be uniform among all Options
issued pursuant to the Plan, and may reflect distinctions based on the reasons
for termination of employment. Notwithstanding the foregoing, to the extent
required by applicable law, each Option shall provide that the Optionee shall
have the right to exercise the vested portion of any Option held at termination
for at least 30 days following termination of service with the Company for any
reason, and that the Optionee shall have the right to exercise the Option for at
least six months if the Optionee's service terminates due to death or
Disability.

        (i)    No Rights as a Shareholder.     An Optionee, or a transferee of
an Optionee, shall have no rights as a shareholder with respect to any Shares
covered by an Option until the date of the issuance of a stock certificate for
such Shares.

        (j)    Modification, Extension and Assumption of Options.     Within the
limitations of the Plan, the Committee may modify, extend or assume outstanding
Options or may accept the cancellation of outstanding Options (whether granted
by the Company or another issuer) in return for the grant of new Options for the
same or a different number of Shares and at the same or a different Exercise
Price.

        (k)    Restrictions on Transfer of Shares.     No Shares issued upon
exercise of an Option may be sold or otherwise transferred or disposed of by the
Optionee during the one hundred eighty (180) day period following the effective
date of a registration statement covering securities of the Company filed under
the Securities Act of 1933. Subject to the preceding sentence, any Shares issued
upon exercise of an Option shall be subject to such rights of repurchase, rights
of first refusal and other transfer restrictions as the Committee may determine.
Such restrictions shall be set forth in the applicable Stock Option Agreement
and shall apply in addition to any restrictions that may apply to holders of
Shares generally.


SECTION 8.    PAYMENT FOR SHARES.


        (a)    General Rule.     The entire Exercise Price of Shares issued
under the Plan shall be payable in lawful money of the United States of America
at the time when such Shares are purchased, except as provided in Subsections
(b), (c) and (d) below.

        (b)    Surrender of Stock.     To the extent that a Stock Option
Agreement so provides, payment may be made all or in part with Shares which have
already been owned by the Optionee or the Optionee's representative for any time
period specified by the Committee and which are surrendered to the Company in
good form for transfer. Such Shares shall be valued at their Fair Market Value
on the date when the new Shares are purchased under the Plan.

        (c)    Promissory Notes.     To the extent that a Stock Option Agreement
so provides, payment may be made all or in part with a full recourse promissory
note executed by the Optionee. The interest rate and other terms and conditions
of such note shall be determined by the Committee. The Committee may require
that the Optionee pledge his or her Shares to the Company for the purpose of
securing the payment of such note. In no event shall the stock certificate(s)
representing such Shares be released to the Optionee until such note is paid in
full.

        (d)    Cashless Exercise.     To the extent that a Stock Option
Agreement so provides and a public market for the Shares exists, payment may be
made all or in part by delivery (on a form prescribed by the Committee) of an
irrevocable direction to a securities broker to sell Shares and to deliver all
or part of the sale proceeds to the Company in payment of the aggregate Exercise
Price.

--------------------------------------------------------------------------------


SECTION 9.    ADJUSTMENT OF SHARES.


        (a)    General.     In the event of a subdivision of the outstanding
Stock, a declaration of a dividend payable in Shares, a declaration of a
dividend payable in a form other than Shares in an amount that has a material
effect on the value of Shares, a combination or consolidation of the outstanding
Stock into a lesser number of Shares, a recapitalization, a reclassification or
a similar occurrence, the Committee shall make appropriate adjustments in one or
more of (i) the number of Shares available for future grants of Options or other
rights to acquire Shares under Section 6, (ii) the number of Shares covered by
each outstanding Option or other right to acquire Shares or (iii) the Exercise
Price of each outstanding Option or the Purchase Price of each other right to
acquire Shares,

        (b)    Reorganizations.     In the event that the Company is a party to
a merger or reorganization, outstanding Options or other rights to acquire
Shares shall be subject to the agreement of merger or reorganization.

        (c)    Reservation of Rights.     Except as provided in this Section 9,
an Optionee or Offeree shall have no rights by reason of (i) any subdivision or
consolidation of shares of stock of any class, (ii) the payment of any dividend,
or (iii) any other increase or decrease in the number of shares of stock of any
class. Any issue by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall not affect, and no
adjustment by reason thereof shall be made with respect to, the number or
Exercise Price of Shares subject to an Option, or the number or Purchase Price
of shares subject to any other right to acquire Shares. The grant of an Option
or other right to acquire Shares pursuant to the Plan shall not affect in any
way the right or power of the Company to make adjustments, reclassifications,
reorganizations or changes of its capital or business structure, to merge or
consolidate or to dissolve, liquidate, sell or transfer all or any part of its
business or assets.


SECTION 10.    LEGAL REQUIREMENTS.


        Shares shall not be issued under the Plan unless the issuance and
delivery of such Shares complies with (or is exempt from) all applicable
requirements of law, including (without limitation) the Securities Act of 1933,
as amended, the rules and regulations promulgated thereunder, state securities
laws and regulations, and the regulations of any stock exchange on which the
Company's securities may then be listed, and the Company has obtained the
approval or favorable ruling from any governmental agency which the Company
determines is necessary or advisable.


SECTION 11.    NO EMPLOYMENT RIGHTS.


        No provision of the Plan, nor any Option granted or other right to
acquire Shares awarded under the Plan, shall be construed to give any person any
right to become, to be treated as, or remain an Employee. The Company and its
Subsidiaries reserve the right to terminate any person's Service at any time and
for any reason.


SECTION 12.    DURATION AND AMENDMENTS.


        (a)    Term of the Plan     The Plan, as set forth herein, shall become
effective on the date, of its adoption by the Board of Directors, subject to the
approval of the Company's shareholders. In the event that the shareholders fail
to approve the Plan within twelve (12) months after its adoption by the Board of
Directors, any Option grants or other right to acquire Shares already made shall
be null and void, and no additional Option grants or other right to acquire
Shares shall be made after such date. The Plan shall terminate automatically ten
(10) years after its adoption by the Board of Directors and may be terminated on
any earlier date pursuant to Subsection (b) below.

        (b)    Right to Amend or Terminate the Plan.     The Board of Directors
may amend the Plan at any time and from time to time. Rights and obligations
under any Option granted or other right to acquire Shares awarded before
amendment of the Plan shall not be materially altered, or impaired adversely, by
such amendment, except with consent of the Optionee or Offeree. An amendment of
the Plan shall

--------------------------------------------------------------------------------

be subject to the approval of the Company's shareholders only to the extent
required by applicable laws, regulations or rules.

        (c)    Effect of Amendment or Termination     No Shares shall be issued
or sold under the Plan after the termination thereof, except upon exercise of
art Option granted prior to such termination. The termination of the Plan, or
any amendment thereof, shall not affect any Share previously issued or Option
previously granted under the Plan.


SECTION 13.    EXECUTION


        To record the amended and restatement of the Plan by the Board of
Directors as of January 24, 2002 the Company has caused its authorized officer
to execute the same.

    MACROPORE, INC.
 
 
By:
 
/s/  CHRISTOPHER J. CALHOUN      

--------------------------------------------------------------------------------

    Name:   Christopher J. Calhoun     Title:   Vice-Chairman, Chief Executive
Officer, Secretary

--------------------------------------------------------------------------------
